2:18-mc-00364-DCN         Date Filed 06/08/20     Entry Number 22        Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

    In re:                                    )
                                              )           No. 2:18-mc-00364-DCN
    Application of SERVOTRONICS, INC.         )
    for an Order Pursuant to 28 U.S.C. § 1782 )
    to Take Discovery for Use in a Foreign    )
    Proceeding                                )
                                              )
                                              )                  ORDER
    ____________________________________)

             This matter is before the court on intervenor Rolls-Royce, PLC’s (“Rolls Royce”)

    motion to stay, ECF No. 11. For the reasons set forth below, the court denies the motion.

                                       I. BACKGROUND

             SERVOTRONICS INC. (“Servotronics”) supplied a valve that was used in an

    engine manufactured by Rolls Royce. The engine was then supplied to intervenor The

    Boeing Company (“Boeing”) for use in a Boeing 787 Dreamliner aircraft. During

    testing, the engine caught on fire and caused significant damage. Boeing and Rolls

    Royce settled Boeing’s claim for damages, and Rolls Royce subsequently sought

    indemnity from Servotronics. Pursuant to the parties’ contract, Rolls Royce commenced

    arbitration in the United Kingdom to resolve the dispute.

             On October 26, 2018, Servotronics filed an ex parte application for an order

    pursuant to 28 U.S.C. § 1782 to take discovery for use in a foreign proceeding. ECF No.

    1. In the application, Servotronics sought leave to serve deposition subpoenas on three

    Boeing employees in order to obtain testimony for use in the arbitration. The court found

    that the private UK arbitral panel conducting the arbitration was not a “foreign or

    international tribunal” pursuant to § 1782(a) and denied Servotronics’s application. ECF



                                                 1
2:18-mc-00364-DCN         Date Filed 06/08/20       Entry Number 22         Page 2 of 8




    No. 4. Servotronics appealed the court’s order, and Rolls Royce and Boeing intervened

    in the appeal.

           On March 30, 2020, the Fourth Circuit reversed this court’s order, concluding that

    the UK arbitral panel is a “foreign or international tribunal” under § 1782(a), and

    remanded the case so that this court could conduct further proceedings on Servotronics’s

    application. Servotronics, Inc. v. Boeing Co., 954 F.3d 209, 216 (4th Cir. 2020). After

    the Fourth Circuit issued its opinion but prior to the issuance of the mandate, Rolls Royce

    filed a motion to stay the Fourth Circuit’s mandate pending the filing of its petition for

    certiorari. ECF No. 14-1. The Fourth Circuit denied that motion on April 22, 2020, ECF

    No. 14-3, and issued its mandate on April 30, 2020, ECF No. 12. Two days prior to the

    issuance of the mandate, Rolls Royce filed a motion to stay the proceedings before this

    court. ECF No. 11. Boeing consented to the stay, but Servotronics did not. Servotronics

    responded the motion on May 1, 2020, ECF No. 14, and Rolls Royce replied on May 8,

    2020, ECF No. 17. The motion is now ripe for review.

                                         II. DISCUSSION

           Rolls Royce seeks a stay of this court’s proceedings pending Rolls Royce’s

    petition for certiorari. Rolls Royce plans to file a petition of certiorari based on the

    circuit split related to whether a private arbitral tribunal in another country is a “foreign

    or international tribunal” under § 1782(a). In the alternative, Rolls-Royce requests that

    the court first hear from counsel for all interested parties before conducting any

    proceedings on Servotronics’s application. Servotronics opposes a stay on several

    grounds. First, Servotronics argues that the motion should be denied because it was filed

    prior to the Fourth Circuit’s issuance of the mandate, meaning the court has no



                                                   2
2:18-mc-00364-DCN         Date Filed 06/08/20       Entry Number 22         Page 3 of 8




    jurisdiction to consider the motion. Second, Servotronics contends that the issue of a stay

    cannot be further litigated because the Fourth Circuit has already denied a stay of the case

    pending Rolls Royce’s filing of a certiorari petition. Finally, Servotronics explains that it

    has filed its renewed application and that Rolls Royce will be afforded the opportunity to

    file a response to the application and present any arguments about the proceedings at that

    time. The court finds that the motion to stay is now within its jurisdiction, meaning the

    court may consider it, but that the mandate rule requires the denial of a stay.

            A. Filing of Motion Prior to Mandate

            Servotronics argues that Rolls Royce’s motion must be denied because it was

    filed prior to the Fourth Circuit’s mandate when the Fourth Circuit still retained exclusive

    jurisdiction of the case. To be sure, the filing of an appeal “divests the district court of

    authority to proceed further with respect to such matters . . . until the district court

    receives the mandate of the court of appeals.” DuBuit v. Harwell Enterprises, Inc., 540

    F.2d 690, 693 (4th Cir. 1976). However, the court clearly has jurisdiction over this case

    now, as the Fourth Circuit issued its mandate on April 30, 2020. Accordingly, the issue

    is properly before the court. And as Rolls Royce points out, nothing in DuBuit suggests

    that a party cannot file a motion prior to the mandate that seeks action after the mandate

    issues when the case has been remanded for further proceedings. Therefore, the court

    finds that this issue is properly before the court and now considers the merits of the issue.

            B. Effect of Fourth Circuit’s Denial of Stay

            Next, Servotronics contends that the law-of-the-case doctrine and mandate rule

    both require this court to abide by the Fourth Circuit’s denial of a stay of the mandate and

    to now deny a stay of this court’s proceedings. Rolls Royce disagrees, arguing that the



                                                   3
2:18-mc-00364-DCN        Date Filed 06/08/20      Entry Number 22         Page 4 of 8




    Fourth Circuit’s ruling does not deprive this court of the discretionary management of its

    own docket, which can include a stay of the proceedings, and that the Fourth Circuit

    specifically noted this court’s discretion in how it conducts proceedings on remand.

           To provide some context on the current stage of this litigation, a district court

    must engage in two inquiries when presented with a § 1782 discovery application. First,

    it must determine if it has the authority to grant the application. Intel Corp. v. Advanced

    Micro Devices, Inc., 542 U.S. 241, 264 (2004). If the court does have such authority,

    then it must decide whether to exercise its discretion to grant the application. Id. The

    Fourth Circuit concluded that this court has authority to grant Servotronics’s application,

    so now the court is faced with the second inquiry—whether it should exercise its

    discretion to grant or deny the application—which is an issue that the Fourth Circuit

    specifically declined to address. See Servotronics, Inc., 954 F.3d at 216 (“[B]ecause §

    1782 confers discretion on the district courts in the first instance to manage any

    assistance that may be provided to a foreign tribunal, we decline to preempt that role.”).

           As noted above, the Fourth Circuit denied Rolls Royce’s motion to stay the

    issuance of the mandate pending the filing of a petition for certiorari. Servotronics

    argues that this court must abide by that denial of a stay based on two principles: the law-

    of-the-case doctrine and the mandate rule. “The law-of-the-case doctrine recognizes that

    ‘when a court decides upon a rule of law, that decision should continue to govern the

    same issues in subsequent stages in the same case.’” Graves v. Lioi, 930 F.3d 307, 318

    (4th Cir. 2019), cert. denied sub nom. Robinson v. Lioi, 140 S. Ct. 1118 (2020) (quoting

    Arizona v. California, 460 U.S. 605, 618 (1983)). The “‘mandate rule’ is a more

    powerful version of the law-of-the-case doctrine and is based on ‘the principle that an



                                                 4
2:18-mc-00364-DCN         Date Filed 06/08/20      Entry Number 22         Page 5 of 8




    inferior tribunal is bound to honor the mandate of a superior court within a single judicial

    system.’” Invention Submission Corp. v. Dudas, 413 F.3d 411, 414 (4th Cir. 2005)

    (quoting 18B Charles Alan Wright, Arthur B. Miller, & Edward H. Cooper, Federal

    Practice and Procedure § 4478.3 (2d ed. 2002)). Under this rule, “a lower court generally

    may not consider questions that the mandate has laid to rest.” Id. at 415. Rolls Royce

    argues that neither of these doctrines is applicable here. The court disagrees, finding that

    adherence to the mandate rule prevents the court from granting a stay in this case.

           The mandate rule “forecloses relitigation of issues” not just explicitly ruled upon

    by an appellate court but also those that are “impliedly decided.” United States v. Bell, 5

    F.3d 64, 66 (4th Cir. 1993). As such, to ensure compliance with the mandate rule, a

    district court must first determine the scope of the mandate. S. Atl. Ltd. P’ship of

    Tennessee, LP v. Riese, 356 F.3d 576, 584 (4th Cir. 2004). Another district court within

    this circuit did so in a case with a similar procedural history to the one in this matter. In

    United States v. Lentz, the defendant was found guilty by a jury of kidnapping for

    murder. 352 F. Supp. 2d 718, 720 (E.D. Va. 2005). For reasons immaterial to the

    present analysis, the district court subsequently entered a judgment of acquittal and

    granted the defendant a new trial. Id. at 721. The government appealed, and the Fourth

    Circuit reversed the judgment of acquittal, affirmed the granting of a new trial, and

    determined that the case must be remanded for further proceedings. The defendant

    planned to file a petition for certiorari with the Supreme Court and filed a motion to stay

    the Fourth Circuit’s issuance of its mandate, which the Fourth Circuit denied. Id. at 726.




                                                  5
2:18-mc-00364-DCN         Date Filed 06/08/20       Entry Number 22         Page 6 of 8




    The case was remanded to the district court, where the defendant filed a motion to stay

    the proceedings pending the filing of his certiorari petition.

           The district court denied the motion to stay pursuant to the mandate rule. The

    court explained that “[i]t is settled that, pursuant to the mandate rule, when an appellate

    court remands an appeal for further proceedings, ‘a district court must, except in rare

    circumstances, implement both the letter and spirit of the mandate.’” Id. at 727 (quoting

    Bell, 5 F.3d at 66). The court relied on established Fourth Circuit precedent to posit that

    district courts must abide by rulings that are both explicitly and impliedly made by

    appellate courts and their mandates, meaning that district courts “must attempt to

    implement the spirit of the mandate.” Id. (citing Bell, 5 F.3d at 66 and Riese, 356 F.3d at

    584). In applying these principles, the court found that “a stay of [the] case pending

    filing of [the defendant]’s certiorari petition would violate the ‘mandate rule,’ as it would

    contravene the spirit of the Fourth Circuit’s mandate in [the] case” because granting a

    stay “would permit [the defendant] to obtain in the district court that which the Fourth

    Circuit explicitly refused.” Id. Lentz raised the same argument raised here by Rolls

    Royce, that a stay is permissible despite the Fourth Circuit’s denial because the district

    court had wide discretion to manage its docket, but the court dismissed that argument by

    explaining that “a district court may only invoke this discretion to the extent that its

    exercise is consistent with the letter and the spirit of a circuit court’s mandate.” Id. at

    728. The court concluded by finding that “a continuance is plainly unwarranted in light

    of the Fourth Circuit’s denial of [the defendant]’s application for a stay.” Id.

           The court finds this reasoning to be persuasive. While the Fourth Circuit’s

    mandate and judgment in this case simply remands the case “for further proceedings



                                                   6
2:18-mc-00364-DCN         Date Filed 06/08/20       Entry Number 22         Page 7 of 8




    consistent with the court’s decision,” ECF No. 12, the court cannot ignore the

    significance of the Fourth Circuit’s denial of a stay. Rolls Royce attempts to distinguish

    Lentz, arguing that the Fourth Circuit’s mandate in Lentz left the district court with no

    discretion as to what to do next while here, the Fourth Circuit specifically instructed this

    court to exercise its discretion to manage the proceedings. The court is unconvinced by

    this distinction. As the Lentz court explained, “a district court may only invoke this

    discretion [to manage its docket] to the extent that its exercise is consistent with the letter

    and the spirit of a circuit court’s mandate.” Id. at 728. Therefore, while this court may

    have wide discretion in handling Servotronics’s application, the mandate rule requires

    any discretion in managing proceedings to be tempered by the Fourth Circuit’s mandate,

    and implicit in the mandate here is that a stay is not warranted.

            Moreover, the cases upon which Rolls Royce relies are inapposite because there

    was no motion to stay the appellate court’s mandate prior to the remand of the case for

    further proceedings. See United States v. Robinson 390 F.3d 833, 835 (4th Cir. 2004)

    (noting that the government did not file a motion to stay the mandate); In re Stumes, 681

    F.2d 524, 525 (8th Cir. 1982) (noting that the court was “not prepared to say that the

    District Court abused its discretion” in staying a case after remand while a certiorari

    petition was pending but making no mention of any appellate court ruling on a stay of the

    mandate). In light of the Fourth Circuit’s denial of a stay, the spirit of the mandate

    requires this court to move forward with its proceedings and deny a stay pending Rolls

    Royce’s filing of its certiorari petition.

            Rolls Royce requested, in the alternative, that the court defer any ruling on

    Servotronics’s application until all of the parties have the opportunity to be heard on the



                                                   7
2:18-mc-00364-DCN        Date Filed 06/08/20      Entry Number 22        Page 8 of 8




    matter. The court notes that Rolls Royce and Boeing subsequently submitted a joint brief

    in opposition to Servotronics’s application, and that the court will schedule a hearing on

    the briefing.

                                      III. CONCLUSION

           For the foregoing reasons, the court DENIES the motion to stay.

           AND IT IS SO ORDERED.




                                          DAVID C. NORTON
                                          UNITED STATES DISTRICT JUDGE

    June 8, 2020
    Charleston, South Carolina




                                                 8
